Citation Nr: 1633685	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  11-33 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for right foot pain as well as right heel pain and numbness, to include as secondary to the service-connected connected low back disability.

2.  Whether new and material evidence to reopen a claim of service connection for a left foot disability has been received.

3.  Entitlement to service connection for stomach problems, to include as secondary to medication taken to manage the pain engendered by the service-connected low back disability.

4.  Entitlement to service connection for general pain throughout the body.

5.  Whether new and material evidence to reopen the claim of service connection for a bilateral knee disability, to include as secondary to the service-connected low back disability, has been received.

6.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Tiffany A. Gilmartin, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to April 1971.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) by which the RO, in pertinent part, denied entitlement to the benefits sought herein.

In October 2013, the Veteran testified at a Board videoconference hearing before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of the hearing is of record.  

In a November 2014 decision, the Board denied the Veteran's petition to reopen the claim of entitlement to service connection for a bilateral knee disability, and remanded the claims of entitlement to service connection for right foot pain as well as right heel pain and numbness, entitlement to service connection for stomach problems, entitlement to service connection for general pain throughout the body, and entitlement to a TDIU, as well as whether new and material evidence to reopen a claim of service connection for a left foot disability has been received, for additional development.  

The Veteran appealed the Board's November 2014 denial of his petition to reopen the claim of entitlement to service connection for a bilateral knee disability to the United States Court of Appeals for Veterans' Claims (Court).  In a December 2015 Order, the Court granted a December 2015 Joint Motion for Partial Remand (Joint Motion) and remanded the matter for proceedings consistent with the Joint Motion.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks to reopen his previously denied claim of entitlement to service connection for a bilateral knee disability.  The Joint Motion concluded that during the October 2013 Board hearing, the Veteran was not informed that new and material evidence was required to reopen his claim of entitlement to service connection for a bilateral knee disability, nor was he informed of the type of evidence to submit.  See Bryant v. Shinseki, 23 Vet. App. 488, 496 (2010) (a hearing officer must explain the issues and suggest the submission of evidence).  

Indeed, a review of the October 2013 Board hearing transcript reveals that although "new and material evidence to reopen service connection for bilateral knee condition" was listed among the issues on appeal, neither the evidence necessary to reopen the previously denied claim, nor the specifics of the Veteran's knee symptomatology, were discussed during the course of the hearing.  Therefore, on remand, the Veteran should be offered an opportunity to appear for a new hearing for the sole purpose of testifying on his petition to reopen the claim of entitlement to service connection for a bilateral knee disability.

In addition, the Board's November 2014 decision remanded the following issues for additional development: entitlement to service connection for right foot pain as well as right heel pain and numbness, entitlement to service connection for stomach problems, entitlement to service connection for general pain throughout the body, entitlement to a TDIU, and whether new and material evidence to reopen a claim of service connection for a left foot disability had been received

As to the matter of whether new and material evidence to reopen a claim of service connection for a left foot disability had been received, the Board found that corrective VCAA notice must be sent to the Veteran in accordance with Kent v. Nicholson, 20 Vet. App. 1 (2006).

As to the issue of entitlement to service connection for right foot pain as well as right heel pain and numbness, to include as secondary to the service-connected connected low back disability, the Board found that a VA examination was needed for an opinion regarding its probable etiology, to include whether service connection on a secondary basis was warranted. 

As to the issue of entitlement to service connection for stomach problems, to include as secondary to medication taken to manage the pain engendered by the service-connected low back disability, the Board found that a VA examination and opinion were required before the Board could adjudicate the claim.

As to the issue of entitlement to service connection for general pain throughout the body, the Board found that a VA examination was necessary for ascertainment of a disability manifested by such pain as well as for an opinion regarding etiology in the event that the a disability manifested by pain in the body is diagnosed.

Finally, the Board found that he TDIU claim was inextricably intertwined with the service-connection claims on appeal, as TDIU requires consideration of the impact of all service-connected disabilities on the Veteran's ability to obtain or retain substantially gainful employment.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (claims are "inextricably intertwined" when they are so closely tied together that a final Board decision on one cannot be rendered until the other issue has been considered). 

A review of the claims file reveals that the above development, as requested by the Board in its November 2014 decision, has not been conducted while the Veteran was appealing his bilateral knee disability claim to the Court.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  As the directives of the Board's November 2014 remand were not completed, these issues are again remanded for the development specified above.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and notify him that it has been determined that during his November 2011 Board hearing he was not informed that new and material evidence was required to reopen his claim of entitlement to service connection for  bilateral knee disabilities, nor was he informed of the type of evidence to submit.  See 38 C.F.R. § 3.103(c)(2) (2015); Bryant v. Shinseki, 23 Vet. App. 488, 496 (2010).  

Ask the Veteran if he desires an additional Board hearing with respect only to the above noted claim (i.e., bilateral knee disability).  If so, take appropriate action, to include scheduling the Veteran for any videoconference or Travel Board hearing requested.  The Veteran and any appointed attorney/representative should be notified of the date and time of any scheduled hearing.  

2.   Send the Veteran a corrective VCAA notice regarding the claim of whether new and material evidence to reopen a claim of service connection for a left foot disability has been received that includes the type of information mandated by the Court in Kent v. Nicholson, 20 Vet. App. 1 (2006).

3.  Schedule a VA examination of the feet.  The examiner must indicate whether the Veteran suffers from any disabilities of the right and/or left foot and whether the Veteran suffers from any disabilities of the right and/or left ankle.  With respect to each disability diagnosed, the examiner must answer the following questions:

(a) Is it at least as likely as not (50 percent probability or more) that any current disability of the right or left foot or the right or left ankle had its onset in service or is otherwise the result of a disease or injury in service?

(b) Is it at least as likely as not (50 percent probability or more) that any current disability of the right or left foot or the right or left ankle is due to or the result of the service-connected low back disability?

(c) Is it at least as likely as not (50 percent probability or more) that any current disability of the right or left foot or the right or left ankle has been aggravated (has undergone a permanent, measurable increase in its severity as shown by comparing the current disability to medical evidence created prior to any aggravation) by the service-connected low back disability?

If any current disability of the right or left foot or the right or left ankle was aggravated by the service-connected low back disability, then the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner must provide a rationale for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, then he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports of symptomatology, then he or she must provide a reason for doing so.

The examiner must review all pertinent evidence in the claims file and indicate in the examination report that the requested review took place.

4.  Schedule a VA medical examination regarding the issue of entitlement to service connection for stomach problems, to include as secondary to medication taken to manage the pain engendered by the service-connected low back disability.  The Veteran asserted that he has stomach/digestive system problems as a result of medication he takes to control the pain engendered by his service-connected low back disability.  Thus, the examiner is asked to diagnose all extant stomach/digestive system disorders.  Regarding each stomach/digestive system disorder diagnosed, the examiner should answer the following questions:

(a) Is it at least as likely as not (50 percent probability or more) that any current disorder of the stomach/digestive system had its onset in service or is otherwise the result of a disease or injury in service?

(b) Is it at least as likely as not (50 percent probability or more) that any current disorder of the stomach/digestive system is due to or the result of the service-connected low back disability or medication taken in its treatment?

(c) Is it at least as likely as not (50 percent probability or more) that any current disorder of the stomach/digestive system has been aggravated (has undergone a permanent, measurable increase in its severity as shown by comparing the current disability to medical evidence created prior to any aggravation) by the service-connected low back disability or medication taken in its treatment?

If any current disorder of the stomach/digestive system was aggravated by the service-connected low back disability, then the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner must provide a rationale for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, then he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports of symptomatology, then he or she must provide a reason for doing so.

The examiner must review all pertinent evidence in the claims file and indicate in the examination report that the requested review took place.

5.  The Veteran has been diagnosed with an Axis I pain disorder associated with both psychological factors and a general medical condition (see May 2009 VA treatment records).  On VA examination in December 2011, the examiner noted that the Veteran had multiple conditions that caused pain to include fibromyalgia and arthritis.  Here, the examiner is asked to determine whether the Veteran has a diagnosable disability consistent with pain throughout the body.  If so, the examiner should answer the following questions:

(a) Is it at least as likely as not (50 percent probability or more) that any current diagnosable disability consistent with pain throughout the body is the result of a disease or injury in service?

(b) Is it at least as likely as not (50 percent probability or more) that any current diagnosable disability consistent with pain throughout the body is due to or the result of the a service-connected disability?

(c) Is it at least as likely as not (50 percent probability or more) that any current diagnosable disability consistent with pain throughout the body has been aggravated (has undergone a permanent, measurable increase in its severity as shown by comparing the current disability to medical evidence created prior to any aggravation) by a service-connected disability?

If any current diagnosable disability consistent with pain throughout the body was aggravated by a service-connected disability, then the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner must provide a rationale for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, then he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports of symptomatology, then he or she must provide a reason for doing so.

The examiner must review all pertinent evidence in the claims file and indicate in the examination report that the requested review took place.

6.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claims.  Failure to report for a VA examination without good cause may result in denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015). 

7.  Finally, after undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, then furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

